 Case 3:19-cv-00219-NJR Document 16 Filed 05/15/20 Page 1 of 8 Page ID #349



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 OLAYINKA ILUMSA SUNMOLA,

               Petitioner,
                                               Civil No. 19-CV-00219-NJR
 v.
                                               Criminal No. 13-CR-30272-DRH
 UNITED STATES OF AMERICA,

               Respondent.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion under 28 U.S.C. § 2255 to Vacate, Set Aside

or Correct Sentence (Doc. 1) filed by Petitioner Olayinka Ilumsa Sunmola (“Sunmola”).

For the reasons set forth below, Sunmola’s motion is denied.

                         FACTUAL & PROCEDURAL BACKGROUND

       On November 20, 2013, Sunmola indicted in relation to an online dating scheme

on eight counts, as follows:

          x   Count 1: Conspiracy, 18 U.S.C. § 371;

          x   Counts 2-4: Mail fraud, 18 U.S.C. § 1341;

          x   Counts 5-7: Wire fraud, 18 U.S.C. § 1343;

          x   Count 8: Interstate extortion, 18 U.S.C. § 875(d)).

United States v. Sunmola 13-cr-30272-DRH (S.D. Ill.) at Doc. 1.

       Sunmola arrested on August 9, 2014, when he was traveling in London, and

transferred to the custody of the United States on February 26, 2015. United States v.

                                        Page 1 of 8
    Case 3:19-cv-00219-NJR Document 16 Filed 05/15/20 Page 2 of 8 Page ID #350



Sunmola, 887 F.3d 830, 835 (7th Cir. 2018). On February 27, 2015, a Mirandized interview

of Sunmola was conducted, in which Sunmola was told that the Nigerian consulate had

been notified of his arrest, as was required under applicable U.S. law (Doc. 7-2).

        The case proceeded to trial, and on the third day of trial on March 2, 2016, Sunmola

entered a guilty plea on all eight counts. Sunmola, 13-cr-30272-DRH at Doc. 63. Sunmola

had confirmed that he understood English and that he had thoroughly read and

understood the indictment and that he was satisfied with the advice that he had received

from his attorneys. Id. The Court advised Sunmola of the potential range of sentences that

he could face and also that he could not know with any certainty what sentence he would

receive, and Sunmola indicated that he understood this. Id. Over the course of his plea

hearing, Sunmola admitted the essential elements of each count with which he was

charged. Id. At the end of his plea hearing, Sunmola again indicated the he understood

everything that he had been told and reiterated his plea of guilty. Id.

        A pre-sentence report (“PSR”) was produced, and Sunmola entered certain

objections through his sentencing counsel. Id. at Doc. 52, 68-75. At a sentencing hearing

on February 2, 2017, Sunmola was sentenced to a term of 324 months’ imprisonment and

ordered to pay restitution in the amount of $1,707,260.98, an amount later reduced to

$1,669,050.98. United States v. Sunmola, 887 F.3d 830, 836 (7th Cir. 2018). 1

        Sunmola appealed the application of certain sentencing guidelines and the court’s

calculation of loss and restitution and reliance on principles of deterrence. Id. The Seventh



1
 Sunmola’s criminal case was handled by District Judge David R. Herndon, who has now retired
from federal judicial service.

                                         Page 2 of 8
 Case 3:19-cv-00219-NJR Document 16 Filed 05/15/20 Page 3 of 8 Page ID #351



Circuit affirmed his sentence on April 16, 2018. Id. On February 19, 2019, Sunmola

brought the instant motion seeking collateral review of his sentence, and subsequently

supplemented that motion (Docs. 1, 12). Taken together, his filings seek collateral review

on the following grounds, which generally deal with either ineffective assistance of

counsel or deficiencies in his plea:

        (1) Ineffective assistance of counsel based on trial counsel’s
            representations regarding the length of his sentence, failure to obtain
            evidence from outside the United States or present mitigating
            evidence, failure to object to statements in the Pre-Sentencing Report
            and remarks made by the judge at sentencing, and failure to advise
            Sunmola of his right to consular notification and assistance under the
            Vienna Convention on Consular Relations;

        (2) Sunmola’s guilty plea was deficient based on inaccurate advice that he
            had received from trial counsel and trial counsel’s failure to withdraw
            his guilty plea.

                                       LEGAL STANDARD

       An action brought under 28 U.S.C. § 2255 represents an attempt to collaterally

attack a sentence outside of the traditional avenue of appeal and as such relief under

Section 2255 “is available only in extraordinary situations,” requiring an error of

constitutional or jurisdictional magnitude, or other fundamental defect that resulted in a

complete miscarriage of justice. Blake v. United States, 723 F.3d 870, 878 (7th Cir. 2013);

Harris v. United States, 366 F.3d 593, 594 (7th Cir. 2004). Section 2255 cannot be used as a

substitute for a direct appeal or to re-litigate issues decided on direct appeal. Sandoval v.

United States, 574 F.3d 847, 850 (7th Cir. 2009); White v. United States, 371 F.3d 900, 902 (7th

Cir. 2004).

       “[A]n evidentiary hearing is not warranted for every § 2255 petition.” Cooper v.

                                          Page 3 of 8
 Case 3:19-cv-00219-NJR Document 16 Filed 05/15/20 Page 4 of 8 Page ID #352



United States, 378 F.3d 638, 641 (7th Cir. 2004) (citing Key v. United States, 806 F.2d 133 (7th

Cir. 1986)). “Pursuant to § 2255, the district court has discretion to deny an evidentiary

hearing where the motion, files, and records of the case conclusively show that the

prisoner is entitled to no relief.” Id. at 641-642 (citing United States v. Kovic, 830 F. 2d 680

(7th Cir. 1987)).

                                            ANALYSIS

        Based on its review of the filings, the Court concludes that the issues in this action

can be resolved on the existing record, as discussed below. Accordingly, an evidentiary

hearing is not warranted here.

I.      Ineffective assistance of counsel claims

     a) Applicable Law

        Claims of ineffective assistance of trial counsel can generally be raised for the first

time via a Section 2255 motion, as opposed to on direct appeal. Indeed, such claims

generally are better suited for collateral review under Section 2255, where a fuller record

can be developed. See, e.g., Massaro v. United States, 538 U.S. 500, 504-05 (2003); United

States v. Walltower, 643 F.3d 572, 579 (7th Cir. 2011).

        The Sixth Amendment provides that in all criminal prosecutions, “the accused

shall enjoy the right … to have the Assistance of Counsel for his defense.” The right to

assistance of counsel encompasses the right to effective assistance of counsel. Blake, 723

F.3d at 879 (citing Watson v. Anglin, 560 F.3d 687, 690 (7th Cir. 2009)).

        Under the test established in Strickland v. Washington, 466 U.S. 668 (1984), to

succeed in showing ineffective assistance of counsel a defendant must prove that

                                          Page 4 of 8
 Case 3:19-cv-00219-NJR Document 16 Filed 05/15/20 Page 5 of 8 Page ID #353



(1) “counsel’s representation fell below an objective standard of reasonableness,” and

(2) “there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Strickland, 466 U.S. 688 at 669. “A

court does not have to analyze both prongs of the Strickland test” because “[a] defendant’s

failure to satisfy either prong is fatal to his claim.” Ebbole v. United States, 8 F. 3d 530, 533

(7th Cir. 1993) (citation omitted).

       Where a petitioner alleges ineffective assistance of counsel based on a failure to

investigate or present additional evidence, he cannot rely on vague allegations and

tendentious theories, but rather bears the burden of presenting with some particularity

what additional evidence could have been uncovered and presented and how this

additional information would have had a reasonable probability of changing the

outcome. Hardamon v. United States, 319 F.3d 943, 951 (7th Cir. 2003); see also Fuller v.

United States, 398 F.3d 644, 652 (7th Cir. 2005)).

   b) Discussion

       In the course of his 43-page motion for collateral review and 90-page supplement

to that motion, Sunmola has presented a litany of ways in which he feels that his counsel

failed him at trial, the change of plea conference, and sentencing. The Court has reviewed

all of these individual arguments and has found all to be unavailing. Without delving

into the granularity of each contention, Sunmola’s allegations generally fall into two

categories: he feels his counsel gave him inaccurate information about his sentence, and

he feels his counsel failed to present helpful evidence and object to unhelpful evidence at

various stages of the criminal proceedings.

                                          Page 5 of 8
 Case 3:19-cv-00219-NJR Document 16 Filed 05/15/20 Page 6 of 8 Page ID #354



         Regarding Sunmola’s contention that his counsel gave him inaccurate information

about the sentence that he would or his rights as a foreign citizen, Sunmola has not

presented any persuasive evidence to support his claims, which are contradicted by

affidavits from his counsel. Regardless, even if Sunmola had received inaccurate

information from his counsel, he was advised of the potential sentence that he faced at

his plea hearing and assured the judge that he understand the potential sentencing range

and understood that he could not expect to know with certainty what sentence he might

receive. Similarly, Sunmola was advised by law enforcement of his rights as a foreign

citizen to consular notification. Accordingly, these claims are unpersuasive.

         As for Sunmola’s arguments regarding his counsel’s supposed failures to present

objections and favorable evidence, these are contradicted by the record. Sunmola’s

counsel did present objections to the PSR — there is no indication that the decision to

present certain objections and not other objections was not a valid strategic decision.

Similarly, Sunmola has presented only vague statements about what information could

have presented, and the few concrete examples that he has produced do not appear

remotely sufficient to have resulted in a different outcome. Thus, these claims too are

unpersuasive.

II.      Sunmola’s Plea

      a) Applicable Law

         Valid guilty pleas must be “not only must be voluntary but must be knowing,

intelligent acts” to be valid. Brady v. United States, 397 U.S. 742, 748 (1970). For a plea to

be intelligent, a defendant must first receive “real notice of the true nature of the charge

                                         Page 6 of 8
 Case 3:19-cv-00219-NJR Document 16 Filed 05/15/20 Page 7 of 8 Page ID #355



against him, the first and most universally recognized requirement of due process.”

Bousley v. United States, 523 U.S. 614, 618 (1998). A defendant’s claims of involuntariness

or confusion may be insufficient to allow withdrawal of a plea “in the context of a record

containing substantial indications of voluntariness and lack of confusion.” United States

v. Patterson, 576 F.3d 431, 437 (7th Cir. 2009) (quoting United States v. Trussel, 961 F.2d 685,

689 (7th Cir. 1992)). “One especially important consideration is the defendant’s answers

to the questions posed at his Rule 11 hearing.” Trussel, 961 F.2d at 689-90.

       There is no uniform approach to ensuring that a defendant understands the

charges against him and potential sentence. See United States v. LeDonne, 21 F.3d 1418,

1423 (7th Cir. 1994). As a result, a court must examine the “totality of the circumstances”

to determine whether a defendant’s plea was intelligent. See United States v. Bradley, 381

F.3d 641, 645 (7th Cir. 2004). Courts may consider factors including: (1) the complexity of

the charge; (2) the defendant’s intelligence, age, and education; (3) whether the defendant

was represented by counsel; (4) the district court’s inquiry during the change of plea

hearing and the defendant’s responses; and (5) the evidence proffered by the government

for its factual basis. See LeDonne, 21 F.3d at 1423.

   b) Discussion

       This case presents a classic scenario of a defendant claiming that a plea was

involuntary and unintelligent, yet offering only vague statements to support his claim,

which are clearly contradicted by the record. Precedent is clear in situations like this:

where the defendant was clearly advised of the charges and potential sentences and

indicated that he understood and knowingly entered a guilty plea, the guilty plea is valid,

                                          Page 7 of 8
 Case 3:19-cv-00219-NJR Document 16 Filed 05/15/20 Page 8 of 8 Page ID #356



and later unsubstantiated claims of confusion are unavailing. Here, the transcript of

Sunmola’s plea hearing shows that he was clearly advised as to his charges and potential

sentences and that he repeatedly indicated that he understood and pleaded guilty.

Accordingly, the Court is not persuaded by his arguments that he was misinformed.

Given that his guilty plea was valid, his argument that his attorney should have sought

to withdraw his guilty plea is similarly unpersuasive.

                                         CONCLUSION

      For the reasons set forth above, the Motion under 28 U.S.C. § 2255 to Vacate, Set

Aside or Correct Sentence (Doc. 1), is DENIED. The Clerk of Court shall enter judgment

accordingly and close this case.

      IT IS SO ORDERED.

      DATED: May 15, 2020


                                                _____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                       Page 8 of 8
